Exhibit1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1)promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the shares of ClassA common stock, par value $0.01 per share, of Crown Media Holdings,Inc., and further agree that this Joint Filing Agreement (this “Agreement”) be included as an Exhibitthereto. In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement. Dated: July 14, 2011 HALLMARK CARDS, INCORPORATED By: /s/ Timothy Griffith Name: Timothy Griffith Title: Executive Vice President-Chief Financial Officer H.A., LLC By: /s/ Brian E. Gardner Name: Brian E. Gardner Title: Vice President HMK HOLDINGS, INC. By: /s/ Brian E. Gardner Name: Brian E. Gardner Title: Vice President H C CROWN, LLC By: /s/ Timothy Griffith Name: Timothy Griffith Title: Vice President
